678 S.E.2d 668 (2009)
SECURITY CREDIT CORP.
v.
BAREFOOT, et al.
No. 211P09.
Supreme Court of North Carolina.
June 17, 2009.
Lamar Armstrong, Smithfield, for Security Credit Corp.
Michele A. Ledo, Wake Forest, for Security Credit Corp.
The following order has been entered on the motion filed on the 26th day of May 2009 by Defendants (Michael Barefoot, Frankie Barefoot & Security Auto Sales) for Leave to File Reply to Plaintiffs Response to Petition for Writ of Supersedeas and Motion for Temporary Stay:
"Motion Dismissed by order of the Court in conference this the Nth day of June 2009."